Case 1:16-cv-00853-MSG Document 696 Filed 08/17/21 Page 1 of 2 PageID #: 13434

                                                                              Nathan R. Hoeschen
                                                                              I.M. Pei Building
                                                                              1105 North Market Street, 12th Floor
                                                                              Wilmington, DE 19801
                                                                              (302) 298-0709
                                                                              nhoeschen@shawkeller.com



                                             August 17, 2021
BY CM/ECF
The Honorable Mitchell S. Goldberg
United States District Court
Eastern District of Pennsylvania
601 Market Street
Philadelphia, PA 19106

               Re:     Amgen Inc. v. Amneal Pharmaceuticals LLC, et al.,
                       C.A. No. 16-853-MSG

Dear Judge Goldberg:

        We write on behalf of non-parties Teva Pharmaceuticals USA, Inc., Watson Laboratories,
Inc., and Actavis Pharma, Inc. (collectively, “Teva”), in response to the Court’s Order, dated
July 26, 2021 (D.I. 694) (the “Order”), requesting additional information in connection with
Teva’s motion to file certain trial exhibits under seal (D.I. 678) (the “Motion”).

        In the Motion, Teva requested that (1) PTX830; (2) PSR-068; (3) PSR-066 (4) PSR-067;
(5) PSR-108; and (6) PTX662 be filed under seal. The Order asks, first, that Teva “describe the
contents of [PSR-066 and PSR-067]” and “[p]rovide case law, if any, indicating that courts will
keep this type of information under seal.” Order ¶ 2. PSR-066 and PSR-067 are spreadsheets
that contain highly confidential information regarding, among other things: (i) the identity of
customers to whom Teva sold its generic cinacalcet product; (ii) the quantity of product that
Teva sold; (iii) the price at which Teva sold the product; and (iv) chargebacks or rebates that
Teva provided to its customers in connection with these sales. Disclosure of this information
would provide competitors in the pharmaceutical industry with access to confidential and
proprietary data, from which they could deduce profit margins and adjust their marketing and
pricing strategies to weaken Teva’s competitive position in the marketplace. Moreover, such
disclosure could also result in harm to the competitiveness of the marketplace as a whole.

        Courts have repeatedly held that the type of information contained in PSR-066 and PSR-
067 warrant sealing. In Bracco Diagnostics, Inc. v. Amersham Health Inc., the court considered
motions to seal cost and profit information and customer sales information. The court granted
the requests to seal, holding that “it is in the best interest of corporations to keep cost and profit
information sealed from the public and their competitors, to ensure their competitiveness in the
marketplace.” No. CIVA 3-6025 (FLW), 2007 WL 2085350, at *5 (D.N.J. July 18, 2007); see
also id. at *6 (“[I]t is important for [the company] to keep customer sales information private to
remain competitive in the marketplace.”). In its decision, the court cited several concerns,
including the risk that the company’s competitors could “use that information to set their own
prices to the detriment of [the company], to customers in general, and to competition as a
whole.” Id. at *5. So too, here. Disclosure of information related to the volume and price at
Case 1:16-cv-00853-MSG Document 696 Filed 08/17/21 Page 2 of 2 PageID #: 13435




which Teva sells its generic cinacalcet could allow Teva’s “profit margins [to] be deduced” by
competitors to the detriment of the marketplace as a whole. Id. at *6.

        Similarly, in Boehringer Ingelheim Pharma GmbH & Co. KG v. Mylan Pharms., Inc., the
court considered motions to seal materials filed in the context of a patent infringement case.
There, the court noted the “highly competitive nature of the pharmaceutical industry,” and held
that sealing of financial data, including “sales and revenue” information was warranted because
of the risk of “serious commercial injury if such information became available to the public.”
No. CIV. 14-4727 (NLH/KMW), 2015 WL 4715307, at *2 (D.N.J. Aug. 7, 2015). The same risk
presents itself here. Disclosure of Teva’s customer base, or “financial data, including sales and
revenue,” would allow “competitors [] access to [Teva’s] sensitive proprietary technical and
business information and strategies,” and Teva’s “competitive position in the marketplace could
be seriously impaired” as a result. Id.; see also Salix Pharms., Inc. v. Novel Lab’ys, Inc., No. CV
08-4628 (FLW), 2010 WL 11715036, at *2 (D.N.J. Jan. 28, 2010) (granting motion to seal where
“Plaintiffs would suffer a clearly defined and serious injury if the identified documents are not
sealed because competitors could unfairly use the information consisting of the non-public
confidential business, financial, and sales information to gain a competitive advantage in the
marketplace, thus placing Plaintiffs at a significant competitive disadvantage . . . .”).

        The Order further requests that Teva explain why information related to the “quantity of
product sold to a customer” must be sealed, and in particular, “[w]ho could use this information
to harm [Teva], and how would they use this information, and what specific harm would result?”
Order ¶ 5. As discussed above, information related to the quantity of product sold to customers
could be used by Teva’s competitors to determine Teva’s “profit margins” (see Bracco, 2007
WL 2085350, at *6), or its “market share” more generally (see Mosaid Techs. Inc. v. LSI Corp.,
878 F. Supp. 2d 503, 510 (D. Del. 2012)). The quantity of product sold to particular customers
also reveals Teva’s key client base, including the relative demand for product from each
customer. Disclosure would allow competitors to adjust their marketing strategies and target
audience to weaken Teva’s relationship with these clients. Indeed, the amount of product that
Teva sells is a critical component of Teva’s overall sale and marketing strategies, which, if
disclosed, could harm Teva’s position in the marketplace and weaken competition as a whole.
See Boehringer, 2015 WL 4715307, at *2. Thus, Teva respectfully requests that the Court seal
this information, particularly where it is “largely incidental to the substantive issues in this case.”
Mosaid, 878 F. Supp. 2d at 510.

       We thank the Court for its attention to this matter.


                                                       Respectfully submitted,

                                                       /s/ Nathan R. Hoeschen

                                                       Nathan R. Hoeschen (No. 6232)


cc:    All Counsel of Record (via CM/ECF & Email)
